Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
Applicant’s amendment overcomes the prior 112(b) rejections set forth in the Office Action mailed 9/16/2021, consequently, the prior 112(b) rejections have been withdrawn, however, the Examiner notes that the amendment(s) introduces new 112(b) rejections set forth in this Office Action as discussed below.
Applicant’s arguments with respect to the prior art rejections have been fully considered but are considered moot as they do not apply to the new grounds of rejection set forth in this Office Action as discussed below.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, the recitation of, “a convex region defined by a flat outward projection of material extending between the bore hole flat area and the tip region flat area” in Lines 6-8 is unclear and renders the scope of the claim indefinite, specifically, it and the flat outward projection of material (see figure 3 of the application, illustrating the back wall 72 having a convex region which is formed by the bore hole flat area 76 and the flat outward projection of the back wall formed between the bore hole flat area 76 and the tip region flat area). 
	Regarding Claim 19, the recitation of, “an extension linearly extending from the central flat area toward a tip of the centrifugal compressor impeller, wherein the extension extends radially outward and axially towards the front side to form a convex shape” is unclear and renders the scope of the claim indefinite, specifically, it is not understood how a linear extension i.e. an extension formed along a straight line can form a convex shape i.e. a shape that curves or bulges outward. For the purposes of prior art examination, the convex shape is considered to be defined by at least a part of the central flat area and the linear extension (see figure 3 of the application, illustrating the back wall 72 having a convex shape which is formed by the central flat area 76 and the linear extension of the back wall formed between the central flat area 76 and the tip of the impeller). 
	Claims 15 and 20 are rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuyama (US 11,041,504 B2).

    PNG
    media_image1.png
    516
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    683
    media_image2.png
    Greyscale

Regarding Claim 10, Tokuyama discloses an apparatus comprising: 
a centrifugal impeller (202, figure 5 also reproduced/annotated above) having a plurality of blades (see blade 14, figure 5 with the impeller implicitly having a plurality of blades) on a first side (see annotated figure 5) and a backwall (see annotated figure 5) on a second side (see annotated figure 5), the centrifugal impeller including an intake (see annotated figure 5) on a first axial end (see end of impeller 202 in the axial A, direction where the intake is formed, annotated figure 5) of the first side and an outlet (see annotated figure 5) on an outer radial end (see end of impeller 202 in the radial R, direction where the outlet is formed, annotated figure 5) of the first side, the centrifugal impeller having a bore hole (recitation considered as a product by process limitation where the limitation is NOT limited to the manipulation of the recited step(s), only to the structure implied, see bore hole i.e. impeller hole where rotor/shaft is placed, annotated figure 5, and figure 6 also reproduced/annotated above) and a bore hole flat area (see 
Regarding Claim 15, Tokuyama discloses that at least one of the bore hole flat area and tip region flat area is planar (see annular disk 13 comprising bore hole flat area and tip region flat area i.e. they are both planar, annotated figure 5).
Regarding Claim 19, Tokuyama discloses an apparatus comprising: 
a centrifugal compressor impeller (202, figure 5) having a plurality of blades (see blade 14, figure 5 with the impeller implicitly having a plurality of blades) disposed on a front side (see annotated figure 5) and a backwall (see annotated figure 5) disposed on a back side (see annotated figure 5), the backwall having a central flat area (see annotated figure 5) surrounding a bore (see bore hole, annotated figure 5 and figure 6) of the centrifugal compressor impeller and an extension (see annotated figure 5) linearly extending from the central flat area toward a tip (see annotated figure 5) of the centrifugal compressor impeller, wherein the extension extends radially outward and axially towards the front side to form a convex shape (see claim interpretation under 112b section and where a convex shape is formed by the extension and central flat area, annotated figure 5).
Regarding Claim 20, Tokuyama discloses that the centrifugal compressor impeller also includes a flat area (see tip region flat area, annotated figure 5) at the tip of the centrifugal compressor impeller (see annotated figure 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745